           Case 4:19-cv-02246 Document 1-4 Filed on 06/21/19 in TXSD Page 1 of 25




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 19850439
Notice of Service of Process                                                                            Date Processed: 05/24/2019

Primary Contact:           Osvaldo Ramirez
                           Clear Blue Financial Holdings, LLC
                           B7 Tabonuco Street
                           Suite 912
                           Guaynabo, PR 00968
                           PR

Entity:                                       Clear Blue Insurance Company
                                              Entity ID Number 3186928
Entity Served:                                Clear Blue Insurance Company
Title of Action:                              Jose Guadalupe Gonzalez vs. Clear Blue Insurance Company
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Harris County Court, TX
Case/Reference No:                            1133512
Jurisdiction Served:                          TX
Date Served on CSC:                           05/22/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Matthew Zarghouni
                                              346-980-6600

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                                                                                  EXHIBIT
                                                                                                                                    exhibitsticker.com




                                                                                                                        C
Case 4:19-cv-02246 Document 1-4 Filed on 06/21/19 in TXSD Page 2 of 25
Case 4:19-cv-02246 Document 1-4 Filed on 06/21/19 in TXSD Page 3 of 25
Case 4:19-cv-02246 Document 1-4 Filed on 06/21/19 in TXSD Page 4 of 25
Case 4:19-cv-02246 Document 1-4 Filed on 06/21/19 in TXSD Page 5 of 25
Case 4:19-cv-02246 Document 1-4 Filed on 06/21/19 in TXSD Page 6 of 25
Case 4:19-cv-02246 Document 1-4 Filed on 06/21/19 in TXSD Page 7 of 25
Case 4:19-cv-02246 Document 1-4 Filed on 06/21/19 in TXSD Page 8 of 25
Case 4:19-cv-02246 Document 1-4 Filed on 06/21/19 in TXSD Page 9 of 25
Case 4:19-cv-02246 Document 1-4 Filed on 06/21/19 in TXSD Page 10 of 25
Case 4:19-cv-02246 Document 1-4 Filed on 06/21/19 in TXSD Page 11 of 25
Case 4:19-cv-02246 Document 1-4 Filed on 06/21/19 in TXSD Page 12 of 25
Case 4:19-cv-02246 Document 1-4 Filed on 06/21/19 in TXSD Page 13 of 25
Case 4:19-cv-02246 Document 1-4 Filed on 06/21/19 in TXSD Page 14 of 25
Case 4:19-cv-02246 Document 1-4 Filed on 06/21/19 in TXSD Page 15 of 25
Case 4:19-cv-02246 Document 1-4 Filed on 06/21/19 in TXSD Page 16 of 25
Case 4:19-cv-02246 Document 1-4 Filed on 06/21/19 in TXSD Page 17 of 25
Case 4:19-cv-02246 Document 1-4 Filed on 06/21/19 in TXSD Page 18 of 25
Case 4:19-cv-02246 Document 1-4 Filed on 06/21/19 in TXSD Page 19 of 25
Case 4:19-cv-02246 Document 1-4 Filed on 06/21/19 in TXSD Page 20 of 25
Case 4:19-cv-02246 Document 1-4 Filed on 06/21/19 in TXSD Page 21 of 25
Case 4:19-cv-02246 Document 1-4 Filed on 06/21/19 in TXSD Page 22 of 25
Case 4:19-cv-02246 Document 1-4 Filed on 06/21/19 in TXSD Page 23 of 25
Case 4:19-cv-02246 Document 1-4 Filed on 06/21/19 in TXSD Page 24 of 25
Case 4:19-cv-02246 Document 1-4 Filed on 06/21/19 in TXSD Page 25 of 25
